Citation Nr: 0305075	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  98-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel







INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 denial by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO), of a request from the veteran to reopen a 
previously denied claim of entitlement to service connection 
for a nervous condition.

The Board remanded this case in May 2000 for additional 
development.  The record shows that the RO performed all the 
steps necessary to comply with the instructions in the Board 
remand, being able to secure the veteran's DD Form 214, his 
AF Form 7 (Airman Military Record form), and copies of 
records reflecting disability benefits granted to the veteran 
by the Social Security Administration (SSA), due to his 
diagnosed schizophrenia, since December 1971.  All the newly 
received evidence has been associated with the veteran's 
claims files, which have been returned to the Board for 
appellate disposition.

In his Written Brief Presentation of January 2003, the 
veteran's representative argued that an instruction from the 
Board in its May 2000 remand to attempt to secure records 
showing medical treatment during service in 1960 at a 
hospital located in the Chanute, Illinois, U. S. Air Force 
Base, had not been complied with.  The Board disagrees, as a 
Request for Information form in the veteran's claims files 
printed on June 25, 2001, reveals a negative response to the 
effect that "searches of [these Air Force records from] 1960 
... were conducted, but no records were located."

Finally, as noted in the May 2000 Board remand, the veteran 
canceled a request he had made to have a Travel Board 
Hearing, which the record shows had been scheduled for 
January 2000.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The additional evidence that has been associated with the 
record since May 1973 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
a psychiatric disability is significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

3.  It is not shown that the veteran's currently diagnosed 
chronic, undifferentiated schizophrenia, which was first 
diagnosed more than six years after the veteran's discharge 
from active military service, had its onset during service or 
that it is in any other way causally related to service.


CONCLUSIONS OF LAW

1.  The May 1973 confirmed rating decision that denied 
entitlement to service connection for a nervous condition 
(psychiatric disability) is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence has been submitted sufficient 
to reopen the previously denied claim of entitlement to 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Entitlement to service connection for a psychiatric 
disability is not warranted.
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The recent amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of the term "new and material evidence" apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Since the veteran's claim to reopen 
in the present case was received in May 1997, the amendments 
are not applicable to the veteran's claim.  Also, since the 
Board is taking action favorable to the veteran by reopening 
the claim, rather than referring the claim to the RO for 
consideration under the new law, no prejudice has been caused 
to the veteran in deciding at this time the question of 
whether new and material evidence has been submitted in this 
case.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also the recent decision 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, the record shows that, right after receiving an 
application from the veteran requesting service connection 
for a nervous disorder" in May 1997, the RO informed the 
veteran, in the June 1997 notification letter which he 
eventually appealed to the Board, that that claim had already 
been denied by rating decision dated in May 1973 and that, 
unless evidence was received showing that the claimed 
condition had been incurred in or aggravated by military 
service, no change to that decision would be made.  By 
Statement of the Case issued in May 1998, the RO explained to 
the veteran that he needed to submit new and material 
evidence in order for his service connection claim to be 
reopened and re-adjudicated on the merits.  The RO therein 
made specific references to records that had been submitted 
as "new and material evidence," and explained to the 
veteran why that evidence was not considered "new and 
material evidence."  The RO further advised the veteran that 
"[t]he best evidence the veteran can submit to reopen the 
claim is medical evidence of treatment for [a] nervous 
condition after active duty but before 1964 or medical 
evidence that provides a relationship between the 
[schizophrenia] diagnos[e]s [rendered between] 1969 [and the 
present] ... and the episode of emotional instability treated 
[during service] in May 1960."

By letter dated in December 1998, the RO acknowledged the 
veteran's request to have a Travel Board Hearing, and 
informed him that he had been put on the list of people 
interested in such type of hearings, and that it was 
impossible to provide an estimate of the time when such a 
hearing would be available for him.  The veteran was 
nevertheless assured that the Board would take no action on 
his appeal until after his hearing had been conducted.  By 
letter dated in December 1999, the RO notified the veteran of 
the date, time, and location of the requested Travel Board 
Hearing.  A handwritten note on that letter reveals that the 
veteran failed to report for the hearing, scheduled for 
January 12, 2000.  A VA Form 119, Report of Contact, produced 
on that day indicates that the veteran stated, via telephone, 
that he was unable to obtain a ride to his hearing and that 
he wished "that his file be sent to [the Board] for further 
review."

By letter dated in January 2000, the veteran was informed 
that his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had the 
right to submit additional evidence or testimony within 90 
days from that letter.  The veteran's representative 
submitted a Written Brief Presentation in March 2000, and the 
Board remanded the case in May 2000, as indicated earlier.  
The RO then requested the veteran's SSA records, which were 
thereafter made part of his claims files, together with his 
DD Form 214 and his AF Form 7, and made a request for 
additional service medical records from the Chanute Air Force 
Base Hospital, which was unsuccessful, as no further records 
were located.

By letter dated in November 2002, the RO informed the veteran 
of the enactment of the VCAA, of the specific evidence that 
he needed to submit in order to establish entitlement to 
service connection for a psychiatric disability, and of the 
steps that he needed to take in order to do so.  He was also 
asked to submit any such evidence to VA within 30 days of the 
letter, and invited to call VA using a toll-free number if he 
had any additional questions or needed further assistance.  
Contemporaneously with this letter, the RO issued a 
Supplemental Statement of the Case in which the veteran was 
reminded that service connection could only be granted if it 
was shown that he had a disability that began during his 
military service period or that was caused by some event or 
experience during service.  In his specific case, the veteran 
was further advised that there was no competent evidence in 
his claims files showing the onset of his current psychiatric 
disability during service, that the first competent evidence 
showing his current diagnosis of schizophrenia had been 
produced more than six years after his discharge, and that 
the evidentiary record did not show the existence of a 
relationship between his current diagnosis of schizophrenia 
and the treatment the veteran had received once during 
service, in May 1960, for an emotional instability reaction.

The veteran responded to the above communications from the RO 
by indicating, in a VA Form 21-4138 that he signed and dated 
in November 2002, that he did not have any additional 
evidence to submit, that he did not wish to wait 60 days for 
further action on his appeal, and that he wished that 
immediate action be taken on his appeal.  Shortly thereafter, 
he was advised by the RO, by letter also dated in November 
2002, that his appeal was once again being certified to the 
Board and that his record was therefore in the process of 
being physically transferred to the Board's headquarters in 
Washington, D.C.  In that letter, the veteran was again 
informed that he had the right to submit additional evidence 
or testimony within 90 days from that letter.  No additional 
evidence or argument has been received from the veteran or 
his representative other than the representative's Written 
Brief Presentation of January 2003 to which reference was 
made earlier in this decision.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis regarding
the veteran's request to have his service connection claim 
reopened

A review of the veteran's claims files reveals that the RO 
denied a claim for service connection for a nervous 
condition, which had already been diagnosed as chronic 
schizophrenia, undifferentiated type, in an April 1973 rating 
decision.  The denial was based on the RO's finding that, 
while there was evidence of mental health problems during 
service, any claimed nervous condition had pre-existed 
service and had not been aggravated by service, and no 
diagnosis of schizophrenia had ever been rendered during 
service.  Shortly after this rating decision was issued, the 
RO received additional medical evidence, and then issued a 
confirmed rating decision, dated in May 1973, confirming the 
April 1973 denial, on the same basis.  The veteran was 
advised of his appellate rights, by letter also dated in May 
1973, but he did not appeal this RO decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  Such a decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority.  A claimant has one year from 
notification of a decision of the agency of original 
jurisdiction to file a Notice of Disagreement (NOD) with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Since the veteran never filed an NOD with the May 1973 rating 
decision that denied his claim for service connection for a 
nervous condition (hereinafter referred as a "psychiatric 
disability"), that rating decision is now final.  Once a 
decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier, the recent amendments to 38 C.F.R. § 
3.156(a) relating to the definition of the term "new and 
material evidence" are not applicable to the veteran's 
claim, as the veteran's claim to reopen in the present case 
was received in May 1997, and the amendments apply only to 
claims to reopen finally decided claims received on or after 
August 29, 2001.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

The question of whether newly submitted evidence constitutes 
"new and material evidence" is to be answered in each 
particular case based on the definition provided by this 
regulation.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Reopening a claim for service connection which has 
been previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In the present case, the last disallowance of the veteran's 
claim for service connection for a psychiatric disability was 
accomplished in the May 1973 rating decision.  Therefore, the 
evidence to be reviewed at this time to determine whether it 
is new and material is the evidence that has been associated 
with the record since that date.

The evidence that has been associated with the record since 
May 1973 in essence consists of multiple records reflecting 
VA inpatient and outpatient treatment for the veteran's 
schizophrenia between June 1979 and September 1997, a 
September 1980 private psychiatrist's statement confirming 
the diagnosis of chronic schizophrenia, undifferentiated 
type, in the veteran, and contentions from the veteran to the 
effect that, during service, he "saw patients with no legs, 
no arms, [and] patients dying of cancer," which made him 
"very nervous" and which essentially led him to "ask to 
get out and [be] released" on a medical discharge.

The above evidence, which confirms the manifestation of a 
current psychiatric disability in the veteran, and suggests a 
causal relationship between the current disability and 
service, is considered significant enough to warrant its 
consideration in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  In view of this finding, the Board 
concludes that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  The claim is thus reopened.

Review of the veteran's service connection claim on the 
merits

In essence, the veteran contends that his diagnosed 
schizophrenia is related to his period of active military 
service, where he now claims that he "saw patients with no 
legs, no arms, [and] patients dying of cancer," which made 
him "very nervous" and which essentially led him to "ask 
to get out and [be] released" on a medical discharge.  He 
therefore believes that he should be service-connected for 
schizophrenia.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2002).  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).

The veteran's service medical records reveal a May 1960 
single incident of treatment for an "emotional instability 
reaction, chronic, moderate, manifested by decreased 
tolerance of stress," which the subscribing physician opined 
only caused minimal impairment, had not been incurred in the 
line of duty, and existed prior to service ("EPTS").  As 
indicated earlier in this decision, efforts by the RO to 
secure additional service medical records that would offer 
additional light on this single treatment incident were 
unsuccessful.  However, that single document is self-
explanatory in offering a specific competent opinion on the 
etiology of that mental condition noted at that time, and 
also on the question of whether that condition had been 
aggravated by service.  Also, the veteran's reports of 
medical history and medical examination for separation 
purposes, both dated in October 1962, which are of record, 
reveal a normal psychiatric evaluation of the veteran at 
separation and the veteran's denial of ever having had, or 
currently having, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  The medical examination report 
also indicates that, in the subscribing physician's opinion, 
the veteran had "[n]o significant illness or injury during 
current term of service and no aggravation of pre-existing 
conditions."

The veteran's DD Form 214 shows that the veteran had an 
honorable administrative discharge, and an October 1969 
certification by the National Personnel Records Center of the 
veteran's service indicates that the honorable discharge was 
granted due to "unsuitability."  The veteran's current 
allegation that he was "medically" discharged is not 
supported by the record.

The post-service medical evidence in the record reveals 
almost continuous VA treatment for the diagnosed chronic, 
undifferentiated schizophrenia throughout the years starting 
in September 1969, when the veteran had his first VA 
psychiatric admission due to an acute schizophrenic episode.  
That is the earliest record in the veteran's claims files 
showing a diagnosis of schizophrenia.  No references to any 
inservice incidents that might have triggered this episode 
were reported at this time, nor at any other time during the 
veteran's multiple VA psychiatric admissions throughout the 
years, to include the most recent one in the veteran's claims 
files, which occurred in November/December 1993.  Moreover, 
several VA records in the veteran's claims files reveal that 
the veteran reported a normal military experience, as well as 
post-service events that were identified as having triggered 
his first episode of schizophrenia in 1969.  In particular, a 
July 1970 VA medical record indicates that the veteran 
reported that, before service, he felt persecuted by his 
family and classmates, but that he then joined the Air Force 
nine months after graduating from High School, and that "his 
time [at the Air Force] was remarkable in that he seemed to 
enjoy his relationships to other people more - perhaps due to 
being in a regimen forcing him to relate to other human 
beings."  This record further indicates that the veteran had 
been admitted to a VA hospital in September 1969 in a 
catatonic state after withdrawal from his social environment 
and that "[t]he withdrawal seems to have been precipitated 
by his wife's leaving him after the death of their 3-day 
infant."  From that time onward, he had progressively eaten 
less and had withdrawn more and more from those around him 
because of paranoid ideations.  An April 1971 VA medical 
record confirms the fact that the veteran's first 
schizophrenic "break," or episode, occurred after his first 
child died and his wife left him.

The veteran's noneventful experience while on active duty is 
reaffirmed in an April 1971 VA medical record according to 
which he indicated that, after graduating from High School, 
"[h]e went into the Air Force where he was fairly happy."  
The actual onset and most likely etiology of the veteran's 
psychiatric symptoms were further pointed out in a record 
produced during an October 1971 VA psychiatric admission, in 
which it was noted the following:

Personal History:  The [veteran] was 
married approximately 4 to 5 years ago to 
a woman ... who had already two children by 
a previous marriage.  Some 10 months 
after the marriage the [veteran] and his 
wife had a child born with birth defects 
which died within 3 days and this 
apparently was instrumental in 
precipitating his first psychotic 
episode.

Past Medical History:  The [veteran] has 
had no significant medical illnesses.

A September 1980 statement from a private psychiatrist, 
opining about the veteran's psychiatric history and current 
mental status for the benefit of the SSA, confirms that the 
veteran's history of "serious psychiatric problems" dated 
back to only "1969 or 1970," starting with an initial 
psychiatric admission that "occurred shortly after he and 
his wife divorced."  Regarding his pre-service history, this 
record reveals that the veteran had a father who "was a 
violent alcoholic and the [veteran] was quite frightened of 
him."  There is no mention in this record of any stressful 
events during active service.  The veteran did indicate that 
he received a hardship discharge from the Air Force after 
three years of service "because his mother had died," and 
the veteran was "concerned that his father would hurt his 
[seven] brothers ... [so] he asked for the discharge to help 
protect them."  This psychiatrist rendered a diagnostic 
impression of chronic undifferentiated schizophrenia, with a 
possible history of alcoholism.

As shown by the above discussed data, the preponderance of 
the evidence in this case shows that the diagnosed 
undifferentiated chronic schizophrenia did not have its onset 
during service and was more likely than not triggered by 
nonservice-related events that occurred several years after 
service, rather than by any inservice event.

The Board acknowledges the veteran's belief that his current 
psychiatric disability is causally related to service.  
However, the only evidence in his claims files supporting 
that contention is his own statements to that effect.  
Inasmuch as the veteran has not established, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions or establishing a medical fact, his opinion, in and 
of itself, is considered lay evidence and, as such, is 
insufficient to be considered "competent" evidence to be 
weighed against the overwhelming negative evidence that is of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the possibility of requesting a 
medical opinion on the question of the etiology of the 
diagnosed schizophrenia.  However, the evidence not only 
shows a psychiatric disability that was first diagnosed more 
than six years after service, clearly precipitated by post-
service, nonmilitary-related events, but it contains an 
inservice medical expert's opinion, in May 1960, to the 
effect that the veteran's emotional instability reaction had 
not been incurred in the line of duty, and had existed prior 
to service, as well as another physician's opinion, in 
October 1962 (also during service), to the effect that the 
veteran was normal psychiatrically and that he had suffered 
"[n]o significant illness or injury during [his]current term 
of service and no aggravation of [any] pre-existing 
conditions."

In short, it is not shown that the veteran's currently 
diagnosed psychiatric disability, which was first diagnosed 
more than six years after the veteran's discharge from active 
military service, had its onset during service or that it is 
in any other way causally related to service.  In view of 
this finding, the Board concludes that entitlement to service 
connection for a psychiatric disability is not warranted.

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation and to resolve reasonable doubt in favor of 
claimants whenever, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2002).  In the present case, for the foregoing reasons and 
bases, there exists no reasonable doubt to be resolved in 
favor of the veteran.  Therefore, the claim must be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

